


HLG: 225277.05    
Exhibit 10.2


CHANGE IN CONTROL AGREEMENT




THIS CHANGE IN CONTROL AGREEMENT (the “Agreement”), is effective as of November
2, 2011 (the “Effective Date”) by and between TRANZYME, INC., a Delaware
corporation (the “Company”), and DAVID S. MOORE (the “Executive”), an individual
residing in Cary, North Carolina.


W I T N E S S E T H:


WHEREAS, the Company employs the Executive as its Vice President, Commercial
Operations, and wishes to provide certain benefits to the Executive in the event
of the Executive's involuntary termination of employment following a change in
control of the Company.


NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
herein, and of other good and valuable consideration, including the continued
employment of the Executive by the Company and the compensation to be received
by the Executive from the Company from time to time, and specifically the
compensation to be received by the Executive pursuant to Paragraph 2 hereof, the
receipt and sufficiency of which are hereby acknowl-edged, the parties hereto,
intending legally to be bound, hereby agree as follows:


1.    Conditions to Payment of Benefits.    Benefits shall be payable to the
Executive under this Agreement if the Executive's employment is terminated: (i)
by the Company for any reason other than for Cause (other than by reason of his
death or permanent disability), or (ii) by the Executive for Good Reason, in
either case, in immediate anticipation of, concurrently with, or within twelve
months following a Change of Control.


(a)    For purposes of this Agreement, a “Change of Control” shall be deemed to
have occurred:


(1)    If any person (as such term is used in sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (other than
the Company or any trustee or fiduciary holding securities under an employee
benefit plan of the Company) becomes a beneficial owner (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing more than 50% of the voting power of the then outstanding
securities of the Company; provided that, a Change of Control shall not be
deemed to occur as a result of a transaction in which the Company becomes a
subsidiary of another corporation and in which the stockholders of the Company,
immediately prior to the transaction, will beneficially own, immediately after
the transaction, shares entitling such stockholders to more than 50% of all
votes to which all stockholders of the parent corporation would be entitled in
the election of directors (without consideration of the rights of any class of
stock to elect directors by a separate class vote).
(2)    Upon the consummation of (A) a merger or consolidation of the Company
with another corporation where the stockholders of the Company, immediately
prior to the merger or consolidation, will beneficially own, immediately after
the merger or consolidation, shares entitling such stockholders to less than 50%
of all votes to which all stockholders of the surviving corporation would be
entitled in the election of directors (without consideration of the rights of
any class of stock to elect directors by a separate class vote), or (B) a sale
or other disposition of all or substantially all of the assets of the Company.
For purposes of clarity, any change in the majority ownership of the Company
that results solely from an equity financing event (i.e., an event pursuant to
which existing stockholders are not transferring or

1

--------------------------------------------------------------------------------




selling existing shares), shall in no event constitute a Change of Control
hereunder.


(b)    Whether a termination is “for Cause” shall be determined by the Board of
Directors of the Company by a majority vote without the participation of the
Executive in such vote and shall mean:
(1)    The Executive's continued or repeated failure to perform in any material
respect the duties assigned to the Executive which is not corrected by the
Executive within thirty (30) days after written notice of such breach is
provided to the Executive by the Company's Board of Directors and Executive is
granted an opportunity to review such notice in person or telephonically with
the Company's Board of Directors;
(2)    Embezzlement or theft of money or material property by the Executive from
the Company;
(3)    The Executive's conviction of a felony or serious misdemeanor or other
crime involving moral turpitude during the term of Executive's employment with
the Company;
(4)    Material dishonesty by the Executive which is materially detrimental to
the interest and well-being of the Company; or
(5)    Gross negligence, recklessness or willful misconduct of the Executive
directly related to the performance of the Executive's duties hereunder that
causes, or could reasonably be expected to cause, material harm to the Company.
(c)    For purposes of this Agreement, “Good Reason” shall mean the existence,
concurrently with or following a Change of Control, without the consent of the
Executive, of any of the following events: (1) the Executive's duties and
responsibilities or salary are substantially reduced or diminished; (2) the
Company materially breaches its obligations under this Agreement; or (3) the
Executive's place of employment is relocated by more than 50 miles. In addition
to any requirements set forth above, in order for any of the above events to
constitute “Good Reason”, (A) the Executive must provide the Company with
written notice of the existence of the event with reasonable specificity within
90 days of the initial existence of the event, (B) the Company shall not have
fully cured the existence of such event within 30 days following receipt of such
written notice, and (C) the Executive must terminate his employment with the
Company for such “Good Reason” no later than the tenth business day immediately
following the expiration of the applicable cure period without the Company
curing.


2.    Obligations of the Company upon Termination.    Upon the termination of
the Executive's employment under the circumstances enumerated in Paragraph 1 of
this Agreement, and provided that the Executive executes and does not revoke a
release and settlement agreement, in the form acceptable to the Company, no
later than 60 days after the date of termination, the Company shall pay the
Executive:


(a)    an amount equal to six months' of his then-current monthly base salary
(less all applicable deductions for withholding taxes and the like) payable in a
single lump sum;


(b)    an amount equal to: (i) the percentage of his annual base salary the
Executive received as a bonus payment for the calendar year immediately
preceding the year of termination, multiplied by (ii) the base salary the
Executive received in the year of termination (excluding payments made pursuant
to Paragraph 2(a) hereof), such amount to be paid in a single lump sum; and


(c)    an amount equal to the cost of the premium for continued health insurance
coverage at the same average level and on the same terms and conditions which
applied immediately prior to the date

2

--------------------------------------------------------------------------------




of the Executive's termination for six months from the date of termination,
provided however, the Executive must properly elect and maintain continued
health insurance coverage. Such payments shall be made directly to the Company's
health insurance provider at the times provided for pursuant to the Company's
health insurance plan. If the Executive was not participating in the Company's
group health insurance plan at the time of his termination of employment, the
Company shall pay the Executive an amount equal to the monthly payment the
Executive is making to obtain individual health insurance coverage at the same
average level and on the same terms and conditions which applied immediately
prior to the date of the Executive's termination, such amount to be paid no
later than the last business day of each month commencing the month immediately
following the month in which the Executive's employment terminated and
continuing for five months thereafter (i.e., a total of six monthly payments).
The Executive shall be required to provide satisfactory proof of his payment of
such premiums in accordance with the Company's normal expense reimbursement
policy.


    If all conditions necessary to establish the Executive's entitlement to the
payments specified in this Paragraph 2 have been satisfied, such payments shall
be paid in full within five business days after the effectiveness of the release
described above, and in any event no later than March 15 of the calendar year
following the calendar year in which the Executive's employment terminated.
3.    No Deferral and No Acceleration. Deferral or acceleration of any payment
contemplated by this Agreement which is subject to Section 409A of the Code is
strictly prohibited unless specifically permitted by Section 409A of the Code
and the Treasury Regulations and other applicable guidance thereunder.
4.    Separate Payments. To the fullest extent permitted by law, each payment
hereunder shall be treated as a separate payment for purposes of Section 409A of
the Code and the Treasury Regulations thereunder.
5.    Section 280G.
(a)    Notwithstanding anything to the contrary herein, if it shall be
determined that any payment or benefit hereunder or under any other plan or
agreement or otherwise (collectively “Payments”) would constitute an “excess
parachute payment” to the Executive within the meaning of Section 280G of the
Code, and thus would not be deductible under Section 280G of the Code and would
be subject to the excise tax imposed by Section 4999 of the Code or any similar
tax (“280G Tax”), and if and only if the Executive would be in a better
after-tax position by reducing the Payments, the amounts payable hereunder shall
be reduced to the extent necessary to eliminate any Payments or portion of the
Payments from being non-deductible under Section 280G(b)(1) of the Code and
thereby not subject to the excise tax imposed by Section 4999 of the Code. In
such case, the Payments shall be reduced so that the total aggregate value of
the Payments do not exceed 2.99 times the total value of the Executive's average
annualized compensation for the preceding five years.
(b)    The Company agrees that it will use commercially reasonable efforts to
obtain the approval, in the manner and by such number of stockholders of the
Company, as is required under the terms of Section 270G(b)(5)(B) of the Code so
as to render the parachute payment provisions of Section 280G inapplicable to
any and all benefits provided to the Executive pursuant to this Agreement as
well as pursuant to any other compensation agreements between the Company and
the Executive.


(c)    Any determinations to be made under this Paragraph 6 shall be made by the
Company's independent public accountants (the “Accounting Firm”), which firm
shall provide its determinations and any supporting calculations both to the
Company and to the Executive, and shall be binding upon the Company and the
Executive. All fees and expenses of the Accounting Firm in performing the
determinations referred

3

--------------------------------------------------------------------------------




to in this paragraph shall be borne solely by the Company.
6.    Legal Fees.    The Company agrees that it will pay the reasonable legal
fees and expenses incurred by the Executive in the negotiation of this
Agreement. Such payments will be made directly to the law firm providing legal
services to the Executive, upon presentation of such law firm's bill for
services rendered.
    
7. Notices. All notices, requests, consents, approvals, and other communications
to, upon, and between the parties shall be in writing and shall be deemed to
have been given, delivered, made, and received when: (a) personally delivered;
(b) deposited for next day delivery by Federal Express, or other similar
overnight courier services; (c) transmitted via telefacsimile or other similar
device to the attention of the Company President or Chief Executive Officer with
receipt acknowledged; or (d) three (3) days after being sent or mailed by
certified mail, postage prepaid and return receipt requested, addressed to the
Company at Post Office Box 13097, Research Triangle Park, NC 27709 and to the
Executive at 6840 Piershill Lane, Cary, NC 27519.


8.    Effect. This Agreement shall be binding on and inure to the respective
benefit of the Company and its successors and assigns and the Executive and his
personal representatives.


9.    Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the matters set forth herein and supersedes all
prior agreements and understandings between the parties with respect to the
same.


10.    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provision.


11.    Amendment and Waiver. No provision of this Agreement, including the
provisions of this Paragraph, may be amended, modified, deleted, or waived in
any manner except by a written agreement executed by the parties.


12.    No Assignment and Non-Transferability. Neither this Agreement nor any
interest herein may be assigned by the Executive without the consent of the
Company. To the extent this Agreement contains payments which are subject to
Section 409A, the Executive's rights to such payments are not subject to
anticipation, alienation, sale, transfer, pledge, encumbrance, attachment or
garnishment and, where applicable, may only be transferred by will or the laws
of descent and distribution.


13.    Governing Law. This Agreement will be governed by and construed according
to the laws of the State of North Carolina as such laws are applied to
agreements entered into and to be performed entirely within North Carolina
between North Carolina residents.


14.    Consent to Jurisdiction and Venue. Each of the parties agrees that any
suit, action, or proceeding arising out of this Agreement may be instituted
against it in the state or federal courts located in Wake County, North
Carolina. Each of the parties hereby waives any objection that it may have to
the venue of any such suit, action, or proceeding, and each of the parties
hereby irrevocably consents to the personal jurisdiction of any such court in
any such suit, action, or proceeding.


15.    Counterparts. This Agreement may be executed in more than one
counterpart, each of which shall be deemed an original, and all of which shall
be deemed a single agreement.


16.    Headings. The headings herein are for convenience only and shall not
affect the interpretation of this Agreement.

4

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.




COMPANY:


TRANZYME, INC.




By:/s/ Richard I. Eisenstadt

Printed Name: Richard I. Eisenstadt
Title: VP, Finance and Chief Financial Officer






EXECUTIVE:


By:/s/ David S. Moore
David S. Moore















5